 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 1 
In the House of Representatives, U. S., 
 
January 6, 2009 
 
RESOLUTION 
 
 
 
That Lorraine C. Miller of the State of Texas, be, and is hereby, chosen Clerk of the House of Representatives; That Wilson S. Livingood of the Commonwealth of Virginia be, and is hereby, chosen Sergeant at Arms of the House of Representatives; That Daniel P. Beard of the State of Maryland be, and is hereby, chosen Chief Administrative Officer of the House of Representatives; and That Father Daniel P. Coughlin of the State of Illinois, be, and is hereby, chosen Chaplain of the House of Representatives.  
 
Lorraine C. Miller,Clerk. 
